USCA4 Appeal: 22-1282      Doc: 21        Filed: 12/22/2022     Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1282


        NORTH CAROLINA DIVISION OF SONS OF CONFEDERATE VETERANS,
        INC.,

                            Plaintiff - Appellant,

                     v.

        NORTH CAROLINA DEPARTMENT OF TRANSPORTATION; J. ERIC
        BOYETTE, in his official capacity as Secretary of Transportation of the State of
        North Carolina; NORTH CAROLINA DIVISION OF MOTOR VEHICLES;
        WAYNE GOODWIN, in his official capacity as Commissioner of Motor Vehicles
        of the State of North Carolina,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:21-cv-00296-WO-LPA)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: James B. Wilson, Jr., JAMES BARRETT WILSON & ASSOCIATES,
        Winston Salem, North Carolina, for Appellant. Joshua H. Stein, Attorney General, Sarah
        G. Boyce, Deputy Solicitor General, Kathryne E. Hathcock, Special Deputy Attorney
USCA4 Appeal: 22-1282      Doc: 21         Filed: 12/22/2022    Pg: 2 of 4




        General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
        for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1282      Doc: 21          Filed: 12/22/2022     Pg: 3 of 4




        PER CURIAM:

               North Carolina Division of Sons of Confederate Veterans, Inc. (“NCSCV”), appeals

        the district court’s order dismissing its 42 U.S.C. § 1983 complaint for failure to state a

        claim upon which relief may be granted under Fed. R. Civ. P. 12(b)(6). NCSCV filed the

        complaint in state court, alleging that Defendants’ rejection of NCSCV’s specialty license

        plate design violated its rights to free speech, due process, and equal protection. The design

        included the NCSCV’s insignia, which features a Confederate battle flag. Defendants

        removed the action to federal court and moved to dismiss the complaint. The district court

        granted Defendants’ motion. On appeal, NCSCV reasserts its claims that Defendants’

        rejection of NCSCV’s specialty license plate design violated its rights under the First and

        Fourteenth Amendments. NCSCV also argues that North Carolina’s specialty license plate

        program expresses a state public policy that does not provide Defendants discretion to

        regulate license plate designs. We affirm.

               We review de novo the grant of a motion to dismiss for failure to state a claim.

        Rockville Cars, LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). “In conducting

        such a review, we accept the complaint’s factual allegations as true and draw all reasonable

        inferences in favor of the plaintiff.” Dawson-Murdock v. Nat’l Counseling Grp., Inc.,

        931 F.3d 269, 274-75 (4th Cir. 2019) (cleaned up). We have thoroughly reviewed the

        briefs, joint appendix, and the entire record and find no reversible error. Accordingly, we

        affirm the district court’s judgment. N.C. Div. of Sons of Confederate Veterans, Inc. v.

        N.C. Dep’t of Transp., No. 1:21-cv-00296-WO-LPA (M.D.N.C. Apr. 8, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

                                                      3
USCA4 Appeal: 22-1282     Doc: 21        Filed: 12/22/2022   Pg: 4 of 4




        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  4